DETAILED CORRESPONDENCE
Note: This office action is in response to communication filed on 12/08/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 and 23-27 are pending in the application.
Claims 23-27 is newly added in the reply filed on 12/08/2021.
Claims 1-15 and 23-27 are examined on the merits.
Response to Arguments
With respect to the claim rejection(s) under 35 U.S.C. § 102 of amended claim 1, Applicant’s arguments are moot in view of the new ground of rejection presented in this Office Action.
Applicant argues that the obscuring layer of Hartwell (WO 2015110410) reduces the appearance of the dressing during use and is suitable for masking the presence of wound exudate in the dressing and a person having ordinary skill in the art would not be motivated to modify the obscuring layer of Hartwell to comprise a layer of mesh or net. Applicant’s arguments are not found persuasive because Hartwell discloses/suggests the masking capabilities of the obscuring layer 6120 is preferably only be partial to allow clinicians to observe the spread of exudate across the dressing surface (¶0216). Therefore, the obscuring layer 6120 reads on the claimed protective layer and a person having ordinary skill in the art would be motivated to use this teaching to modify the obscuring layer 6120. Furthermore, Mumby (US PGPUB 20170065458) is being applied 
With respect to the claim objection(s), applicant’s amendment(s) to the claim(s) has/have overcome the objection(s). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 24 and 25 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation “the protective layer comprises a layer of net that is knitted and/or woven” which is indefinite. There is not sufficient antecedent basis for “layer of net” in the claim(s). Is the claimed “layer of net” same or different from the 
Claim 25 recites the limitation “the protective layer comprises a 3D printed net layer” which is indefinite. There is not sufficient antecedent basis for “net layer” in the claim(s). Is the claimed “net layer” same or different from the “layer of mesh or net” introduced in claim 1? The limitation has been examined below as best understood.
Claim Interpretation
In claim 11, the limitation “the bottom layer of foam comprises cuts, the cuts defining frangible portions of the foam” has been interpreted below as if the bottom layer of foam comprises cuts in order to accommodate to the size and shape of the wound site, as suggested in ¶0112 of the instant specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 12-15, and 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartwell (WO 2015110410) in view of Mumby (US PGPUB 20170065458) and/or Hartwell (WO 20151933257).
Regarding claim 1, Hartwell’410 discloses a wound closure device (Abstract), comprising:
a stabilizing structure (4200/6150: ¶0186, 0200, 0214, Figs. 29A and 36; wherein 4200 in Figs. 29A is substantially similar to 6150 in Fig. 36) for insertion into a wound (the stabilizing structure is positioned over skin surrounding the wound: ¶0072), the stabilizing structure comprising a top surface and a bottom surface (see annotated Fig. 29A) and a plurality of cells (4210: ¶0186 and Fig. 29A) extending between the top surface and the bottom surface (see annotated Fig. 29A), the cells configured to allow the stabilizing structure to collapse (the cells 4210 comprising foam inserts 4800 positioned within the cells and dissolved/degraded over time to control the rate of collapse of 4200: ¶0187; thus Hartwell discloses this claimed limitation); and
a protective layer (an obscuring layer 6120: ¶0214-0215 and Fig. 36; Hartwell also discloses/suggests the masking capabilities of the obscuring layer 6120 is 
Hartwell’410 does not disclose wherein the protective layer comprising a layer of mesh or net having a plurality of openings sized and configured to allow visualization of the cells underneath the protective layer. 
Since Hartwell’410 discloses/suggests the masking capabilities of the obscuring layer 6120 is preferably only be partial to allow clinicians to observe the spread of exudate across the dressing surface (¶0216), a person having ordinary skill in the art would be motivated to use this teaching to modify the obscuring layer 6120.
In the same field of endeavor, wound dressings, Mumby discloses a wound dressing (1200) for providing protection at a wound site comprising a protective layer (a shielding layer 106/1106: ¶0243, 0247, Figs. 1, and 11). Mumby further discloses that the protective layer (106/1106) comprising a layer of mesh (the shielding layer comprises a layer of polyester mesh: ¶0243) and having a plurality of openings sized and configured to allow visualization of the cells underneath the protective layer (the protective layer 106/1106 is perforated: ¶0247 and 106/1106 comprises the layer of mesh; thus, 106/1106 has a plurality of openings sized and is capable of allowing visualization of the cells underneath) for the benefits of allowing transmission of any gas 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the protective layer of Hartwell’410 by making the protective layer comprising a layer of mesh, similar to that disclosed by Mumby, in order to allow transmission of any gas or vapor to the top layer, aid in pressure distribution and provide sufficient masking for exudates to be visible only to a trained clinician, as suggested in ¶0216 of Hartwell’410 and ¶0244, 0247, and 0249 of Mumby and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).
If Applicant believes that it is not clearly envisaged from the teaching of Mumby that the plurality of openings of the protective layer sized and configured to allow visualization of the cells underneath the protective layer, Hartwell’257 also discloses/suggests the visualization of the cells underneath the protective layer as follows:
In the same field of endeavor, wound dressings, Hartwell ‘257 discloses a wound dressing comprising a protective layer (a material layer/a transmission layer 310/410/510/610/710) comprising a plurality of openings (one or more through holes 315/415/515/615/715: Figs. 3A-C, 4A-C, 5A-C, 6A-C, and 7) sized and configured to allow visualization of the cell underneath the protective layer (the one or more through holes in the material layer permit viewing of tissue beneath the wound dressing through 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the protective layer of Hartwell’410 in view of Mumby by providing through holes in the protective layer, similar to that disclosed by Hartwell ‘257, in order to permit viewing of tissue beneath the wound dressing through a wound cover and through one or more lower layers, as suggested in ¶0004-0005 of Hartwell’257. Thus, the protective layer of Hartwell’410 in view of Mumby and/or Hartwell ‘257 is capable of allowing visualization of the cells underneath the protective layer.


    PNG
    media_image1.png
    649
    865
    media_image1.png
    Greyscale

claim 2, Hartwell ’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
The protective layer of Hartwell ’410 in view of Mumby and/or Hartwell ‘257 is capable of allowing visualization of the cells of substantially the entire stabilizing structure underneath the protective layer (see rejection of claim 1 above).
Regarding claim 3, Hartwell ’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 2.
Hartwell’410 does not disclose wherein the layer of mesh or net comprises polyethylene.
Mumby discloses the shielding layer 106 comprising polyester mesh (see rejection of claim 1 above) and further suggests/discloses that polyester and polyethylene are interchangeable materials in the art (¶0221).
Hartwell’257 further suggests that using polyethylene as a material increases moisture vapor permeation and efficient delivery of negative pressure to the wound site (¶0050). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the layer of mesh of Hartwell’410 in view of Mumby and/or Hartwell ‘257 by using polyethylene as the material, similar to that disclosed by Mumby and Hartwell ‘257, in order to increase moisture vapor permeation and efficient delivery of negative pressure to the wound site, as suggested in ¶0050 of Hartwell’257 and as it has been held that the substitution of a known material/element for another exchangeable material/element supports a prima facie obviousness determination (See MPEP § 2143 (I) (B)). 
claim 4, Hartwell ’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
Hartwell’410 further discloses that the width of each cell 4210 is between 1mm to 30 mm (¶0114), but does not discloses the size of each opening of the protective layer. 
Hartwell’257 further discloses that the one or more through holes in the material layer/the transmission layer having a diameter of 5 mm or less (¶0011). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of openings of the protective layer of Hartwell’410 in view of Mumby and/or Hartwell’257 by making a diameter of 5 mm or less for each opening, similar to that disclosed by Hartwell’257, motivated by the desires to maintain a breathable layer, allow transport of vapor and gas, and permit viewing of tissue beneath the wound dressing through a wound cover and through one or more lower layers and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (See MPEP § 2144.04 (IV) (A)). In addition, since Hartwell’410 discloses/suggests that the width of each cell is between 1mm to 30 mm (as discussed above) and Hartwell’410 in view of Hartwell’257 discloses/suggests that the diameter of each opening in the protective layer is less than 5 mm (as discussed above), Hartwell’410 in view of Mumby and Hartwell’257 discloses that the plurality of openings of the protective layer have a size smaller than the cells.
Regarding claim 5, Hartwell ’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.

Hartwell ‘257 further discloses that the one or more through holes in the material layer/the transmission layer having a diameter of 5 mm or less (¶0011). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the plurality of openings of the protective layer of Hartwell’410 in view of Mumby and/or Hartwell’257 by making a diameter of 5 mm or less for each opening, similar to that disclosed by Hartwell ‘257, motivated by the desires to maintain a breathable layer, allow transport of vapor and gas, and permit viewing of tissue beneath the wound dressing through a wound cover and through one or more lower layers and as it has been held that scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art (See MPEP § 2144.04 (IV) (A)). In addition, the taught average size of the plurality of openings range overlaps with the claimed range. Since has been held that a prima facie case of obviousness exists when the claimed ranges overlap with ranges disclosed by the prior arts, one would have been motivated to make the size of the plurality of openings of 1-3 mm for the purpose of maintaining a breathable layer, allowing transport of vapor and gas, and permitting viewing of tissue beneath the wound dressing through a wound cover and through one or more lower layers. See MPEP § 2144.05 (I). 
Regarding claim 6, Hartwell ’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.

Regarding claim 12, Hartwell’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
Hartwell’410 further discloses wherein the stabilizing structure is configured to collapse more in the horizontal plane parallel to a length and a width of the stabilizing structure than in the vertical plane perpendicular to the horizontal plane (the stabilizing structure 4200/6150 is configured to collapse in any manner described: ¶0189 and the stabilizing structure 4200/6150 is configured to collapse more in the horizontal plane than in the vertical plane in order to apply a horizontal force to the skin surrounding the wound: ¶0006, ¶0069, and claim 1).
Regarding claims 13 and 14, Hartwell’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
Hartwell’410 further discloses a drape (a cover layer 6110: ¶0218 and Fig. 36) configured to be positioned over the protective layer and the stabilizing structure to seal to skin surrounding the wound (¶0218) and a port (an unlabeled suction port connected to an orifice 6111: ¶0219 and Fig. 36) is configured to transmit negative pressure through the drape (¶0219).
claim 15, Hartwell’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
Hartwell’410 further discloses the wound closure device having a source of negative pressure (¶0054 and ¶0189).
Regarding claim 23, Hartwell’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
Hartwell’410 in view of Mumby and/or Hartwell ‘257 further implicitly discloses the protective layer is configured to permit a collapse of the stabilizing structure in a horizontal direction (since the protective layer is arranged/positioned directly above the stabilizing structure, the weight of the protective layer and gravity assist in permitting the collapse of the stabilizing structure in a horizontal direction; thus, the protective layer of Hartwell’410 in view of Mumby and/or Hartwell ‘257 is capable of permitting the collapse of the stabilizing structure in a horizontal direction).  
Regarding claim 24, Hartwell’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
Hartwell’410 does not disclose wherein the protective layer comprising the layer of mesh or net that is knitted and/or woven.
Mumby further discloses that the protective layer (106/1106) comprising a layer of mesh that is knitted or woven (¶0243) for the benefits of allowing transmission of any gas or vapor to the top layer, aiding in pressure distribution and providing sufficient masking for exudates to be visible only to a trained clinician (¶0244, 0247, and 0249).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the protective layer of Hartwell’410 
Regarding claim 25, Hartwell’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
Applicant sets forth the manner of manufacturing (3D printing) the net layer; however, 3D printing does not impart any structure to the net layer. Thus, the layer of mesh or net of Hartwell’410 in view of Mumby and/or Hartwell ‘257 is capable of being 3D printed (See MPEP §§ 2144.07, 2114 (I)-(II), and 2115).
Regarding claim 26, Hartwell’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
Hartwell’410 further discloses wherein the protective layer has a size and a shape that matches a size and a shape of the top surface of the stabilizing structure (the size and the shape of the protective layer 6120 match the size and the shape of the top surface of the stabilizing structure 6150: ¶0214 and Fig. 36).
Regarding claim 27, Hartwell’410 discloses a wound closure device (Abstract), comprising:
a stabilizing structure (4200/6150: ¶0186, 0200, 0214, Figs. 29A and 36; wherein 4200 in Figs. 29A is substantially similar to 6150 in Fig. 36) for insertion into a wound 
a protective layer (an obscuring layer 6120: ¶0214-0215 and Fig. 36; Hartwell also discloses/suggests the masking capabilities of the obscuring layer 6120 is preferably only be partial to allow clinicians to observe the spread of exudate across the dressing surface: ¶0216; thus, the obscuring layer 6120 reads on the claimed protective layer) positioned against the top surface of the stabilizing structure (6120 is capable of positioning directly against the top surface of 6150 since other wound dressing elements between 6120 and 6150 are optional: ¶0196-0197 and Figs. 35-36); 
wherein:
	the protective layer comprises a top surface and a bottom surface (6120 comprises a top surface and a bottom surface: Fig. 36) …
Hartwell’410 does not disclose wherein the protective layer comprises a plurality of openings across the entire top surface, the openings extending through the top and bottom surfaces of the protective layer and are sized and configured to allow visualization of the cells underneath the protective layer. 
Since Hartwell’410 discloses/suggests the masking capabilities of the obscuring layer 6120 is preferably only be partial to allow clinicians to observe the spread of 
In the same field of endeavor, wound dressings, Mumby discloses a wound dressing (1200) for providing protection at a wound site comprising a protective layer (a shielding layer 106/1106: ¶0243, 0247, Figs. 1, and 11). Mumby further discloses that the protective layer (106/1106) comprising a plurality of openings sized and configured to allow visualization of the cells underneath the protective layer (the protective layer 106/1106 is perforated: ¶0247 and 106/1106 comprises the layer of mesh; thus, 106/1106 has a plurality of openings sized and is capable of allowing visualization of the cells underneath) and the openings extending through the top and bottom surfaces of the protective layer (perforated shielding layer 1106: Fig. 11) for the benefits of allowing transmission of any gas or vapor to the top layer, aiding in pressure distribution and providing sufficient masking for exudates to be visible only to a trained clinician (¶0244, 0247, and 0249).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the protective layer of Hartwell’410 by making the protective layer comprising a plurality of openings, similar to that disclosed by Mumby, in order to allow transmission of any gas or vapor to the top layer, aid in pressure distribution and provide sufficient masking for exudates to be visible only to a trained clinician, as suggested in ¶0216 of Hartwell’410 and ¶0244, 0247, and 0249 of Mumby and as it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (See MPEP § 2144.07).

In the same field of endeavor, wound dressings, Hartwell ‘257 discloses a wound dressing comprising a protective layer (a material layer/a transmission layer 310/410/510/610/710) comprising a plurality of openings (one or more through holes 315/415/515/615/715: Figs. 3A-C, 4A-C, 5A-C, 6A-C, and 7) sized and configured to allow visualization of the cell underneath the protective layer (the one or more through holes in the material layer permit viewing of tissue beneath the wound dressing through a wound cover and through one or more lower layers: ¶0004-0005; thus, the material layer/the transmission layer reads on the claimed protective layer). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the protective layer of Hartwell’410 in view of Mumby by providing through holes in the protective layer, similar to that disclosed by Hartwell ‘257, in order to permit viewing of tissue beneath the wound dressing through a wound cover and through one or more lower layers, as suggested in ¶0004-0005 of Hartwell’257. Thus, the protective layer of Hartwell’410 in view of Mumby and/or Hartwell ‘257 is capable of allowing visualization of the cells underneath the protective layer.
Hartwell’410 in view of Mumby and/or Hartwell ‘257 further implicitly discloses the protective layer is configured to permit a collapse of the stabilizing structure in a .  
Claim(s) 7-10 is/are rejected under 35 U.S.C 103 as being unpatentable over Hartwell’410 in view of Mumby and/or Hartwell’257, as applied to claim 1 above, and further in view of Canner (WO 2015061352 – of record).
Regarding claims 7 and 8, Hartwell ’410 in view of Mumby and/or Hartwell ‘257 discloses all the limitations as discussed above for claim 1.
Hartwell’410 further discloses a bottom layer (a wound contact layer 6160/6204: ¶0214, 0222, Figs. 36 and 37; wherein Fig. 37 provides a top view of the wound contact layer) positioned or positionable underneath the stabilizing structure (Fig. 37), the bottom layer comprising a lip (an unlabeled lip: see annotated Fig. 37 below) that is configured to extend outward relative to the stabilizing structure (see annotated Fig. 37 below); and the bottom layer (6160/6204) is attached to the bottom surface of the stabilizing structure (6160/6204 is fully capable of attaching to the bottom surface of the stabilizing structure 6150 via adhesives: ¶0205 and see annotated Fig. 37 below).


    PNG
    media_image2.png
    622
    823
    media_image2.png
    Greyscale

Hartwell ’410 in view of Mumby and/or Hartwell ‘257 does not disclose the material of the bottom layer.  
In the same field of endeavor, wound closure device for negative pressure wound therapy, Canner discloses a wound closure device (6350) comprising a stabilizing structure (6302), a top porous layer (6352) and a bottom porous layer (6354: ¶0241 and Figs. 22A-C). Canner further discloses/suggests foam or porous material is a suitable material placed below or above the stabilizing structure for channeling wound exudate from a wound site and negative pressure to the wound site (¶0070 and 0174).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bottom layer of Hartwell ’410 in view of Mumby and/or Hartwell ‘257 by selecting foam as a material, similar to that disclosed by Canner, in order to facilitate channeling wound exudate from a wound site and negative pressure to the wound site, as suggested in ¶0070 and 0174 of Canner and as it has been held that the selection of a known material based on its suitability for 
Regarding claims 9 and 10, Hartwell ’410 in view of Mumby and/or Hartwell ‘257 and Canner discloses all the limitations as discussed above for claim 7.
Hartwell ’410 in view of Mumby and/or Hartwell ‘257 does not disclose a middle layer of foam attached to the bottom surface of the stabilizing structure, the middle layer of foam conforming to the shape of the stabilizing structure and the bottom layer of foam is attached to the middle layer of foam.
Canner further suggests/discloses the stabilizing structure 6350 has layers of porous material placed on the top and/or bottom to create a sandwich-like wound closure device for the benefit of enhancing channeling wound exudate from a wound site and negative pressure to the wound site (¶0070 and 0174). From these teachings, a person having ordinary skill in the art would have recognized/deduced that the technique of attaching/adding a middle layer of foam to the bottom surface of the stabilizing structure and to the bottom layer of foam that conforms to the shape of the stabilizing structure yields the predictable result of enhancing channeling wound exudate from a wound site and negative pressure to the wound site (¶0070 and 0174).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the wound closure device of Hartwell ’410 in view of Mumby and/or Hartwell ‘257 and Canner by incorporating a middle layer of foam, similar to that disclosed by Canner, in order to facilitate channeling .
Claim(s) 11 is/are rejected under 35 U.S.C 103 as being unpatentable over Hartwell’410 in view of Mumby and/or Hartwell’257 and Canner, as applied to claim 7 above, and further in view of Lattimore (US PAT 8791315 – of record).
Regarding claim 11, Hartwell ’410 in view of Mumby and/or Hartwell ‘257 and Canner discloses all the limitations as discussed above for claim 7.
Hartwell’410 in view of Mumby and/or Hartwell’257 and Canner does not disclose the bottom layer of foam comprises cuts and the cuts defining frangible portions of the foam.
In the same field of endeavor, wound dressing, Lattimore discloses a foam pad that is suitable for use in abdominal wound sites and is sized in dimensionally independent manner (Abstract). Lattimore further discloses the foam pad comprises cuts (Col. 5, lines 40-60) for the benefit of accommodating to the size and shape of the wound site (Col. 5, line 40 – Col. 6, line 7). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the bottom layer of foam of Hartwell ’410 in view of Mumby and/or Hartwell ‘257 and Canner by incorporating cuts, similar to that disclosed by Lattimore, in order to accommodate to the size and shape of the wound site, as suggested in Col. 5, line 40 – Col. 6, line 7 of Lattimore. Thus, the cuts of the bottom layer of foam of Hartwell ’410 in view of Mumby and/or Hartwell ‘257, .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHU Q TRAN whose telephone number is (571)272-2032.  The examiner can normally be reached on Monday-Thursday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




       /NHU Q. TRAN/       Examiner, Art Unit 3781     

/TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781